 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19       PageID.1   Page 1 of 20



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

DOUGLAS RIGGLE, On Behalf of                )
                                            )
Himself and All Others Similarly            )   Case No.
Situated,                                   )
                                            )   CLASS ACTION
                                            )
                   Plaintiff,               )   COMPLAINT FOR
                                            )   VIOLATION OF THE
                                            )   FEDERAL SECURITIES LAWS
      v.                                    )
                                            )
AROTECH CORPORATION, JON B.                 )   JURY TRIAL DEMANDED
                                            )
KUTLER, KENNETH W. CAPPELL,                 )
LAWRENCE F. HAGENBUCH, and                  )
                                            )
JAMES J. QUINN,                             )
                                            )
                   Defendants.


      Plaintiff Douglas Riggle (“Plaintiff”), on behalf of himself and all others

similarly situated, upon information and belief, including an examination and

inquiry conducted by and through his counsel, except as to those allegations

pertaining to Plaintiff, which are alleged upon personal belief, alleges the

following for his Class Action Complaint:

                NATURE AND SUMMARY OF THE ACTION
      1.    This is a stockholder class action brought by Plaintiff on behalf of

himself and all other public stockholders of Arotech Corporation (“Arotech” or the

“Company”) against Arotech and the members of Arotech’s Board of Directors

(the “Board” or the “Individual Defendants”) for their violations of Sections 14(a)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.
 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19        PageID.2   Page 2 of 20



§§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule

14a-9, 17 C.F.R. § 240.14a-9, arising out of their attempt to sell the Company to

Greenbriar Equity Group, L.P. (“Greenbriar”) through Argonaut Intermediate, Inc.

(“Parent”) and Argonaut Merger Sub, Inc. (“Merger Sub”).

      2.     On September 23, 2019, the Company announced that it had entered

into an Agreement and Plan of Merger (the “Merger Agreement”), by which the

Company will be acquired by Greenbriar in a deal valued at approximately $80.8

million (the “Proposed Transaction”). Under the terms of the Merger Agreement,

each Arotech stockholder will receive $3.00 in cash for each share of Arotech

common stock they own (the “Merger Consideration”).

      3.     On October 23, 2019, Arotech filed a Schedule 14A Definitive Proxy

Statement (the “Proxy”) with the SEC. The Proxy is materially deficient and

misleading because, inter alia, it fails to disclose material information regarding:

(i) Company insiders’ potential conflicts of interest; (ii) the Company’s financial

projections; and (iii) the valuation analyses performed by the financial advisor of

the Company, B. Riley FBR, Inc. (“B. Riley”).            Accordingly, without this

additional information the Proxy is materially misleading in violation of federal

securities laws.

      4.     By unanimously approving the Proposed Transaction and authorizing

the issuance of the Proxy, the Individual Defendants participated in the solicitation




                                        -2-
 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19          PageID.3   Page 3 of 20



even though they knew, or should have known, that the Proxy was materially false

and/or misleading. The Proxy is an essential link in accomplishing, and receiving

stockholder approval for, the Proposed Transaction.

      5.    The stockholder vote to approve the Proposed Transaction is

forthcoming. Under the Merger Agreement, following a successful stockholder

vote, the Proposed Transaction will be consummated. For these reasons and as set

forth in detail herein, Plaintiff seeks to enjoin defendants from conducting the

stockholder vote on the Proposed Transaction unless and until the material

information discussed below is disclosed to the holders of the Company common

stock, or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the defendants’ violations of the Exchange Act.

                         JURISDICTION AND VENUE
      6.    This Court has jurisdiction over the claims asserted herein for

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9

promulgated thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. §

78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

      7.    This Court has jurisdiction over the defendants because each

defendant is either a corporation that conducts business in and maintains operations

within this District, or is an individual with sufficient minimum contacts with this




                                       -3-
 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19           PageID.4   Page 4 of 20



District so as to make the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.

      8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable

conduct took place, where most of the documents are electronically stored, and

where the evidence exists. Arotech is headquartered in this District. Moreover,

each of the Individual Defendants, as Company officers or directors, either resides

in this District or has extensive contacts within this District.

                                   THE PARTIES
      9.     Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of Arotech.

      10.    Defendant Arotech is a Delaware corporation, with its principal

executive offices located at 1229 Oak Valley Drive, Ann Arbor, Michigan 48108.

Arotech’s common stock trades on the NASDAQ Global Select Market under the

ticker symbol “ARTX.”

      11.    Defendant Jon B. Kutler (“Kutler”) has served as Chairman of the

Board since May 2016 and a director of the Company since February 2016.

      12.    Defendant Kenneth W. Cappell (“Cappell”) has served as a director of

the Company since May 2015.




                                          -4-
 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19        PageID.5    Page 5 of 20



      13.    Defendant Lawrence F. Hagenbuch (“Hagenbuch”) has served as a

director of the Company since March 2016.

      14.    Defendant James J. Quinn (“Quinn”) has served as a director of the

Company since May 2016.

      15.    Defendants identified in paragraphs 10-14 are referred to herein as the

“Board” or the “Individual Defendants.”

      16.    Relevant non-party Greenbriar is a private equity firm with over $3.5

billion of committed capital focused on investing in market-leading manufacturing

and services businesses in partnership with proven management teams.

Greenbriar’s principal executive offices are located at 555 Theodore Fremd

Avenue, Suite A201, Rye, NY 10580.

                       CLASS ACTION ALLEGATIONS
      17.    Plaintiff brings this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of all persons and entities that own

Arotech common stock (the “Class”). Excluded from the Class are defendants and

their affiliates, immediate families, legal representatives, heirs, successors or

assigns and any entity in which defendants have or had a controlling interest.

      18.    Plaintiff’s claims are properly maintainable as a class action under

Rule 23 of the Federal Rules of Civil Procedure.




                                        -5-
 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19         PageID.6   Page 6 of 20



       19.    The Class is so numerous that joinder of all members is impracticable.

While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through discovery, Plaintiff believes that there are

thousands of members in the Class.          As of October 29, 2019, there were

approximately 26,665,240 shares of Company common stock outstanding. All

members of the Class may be identified from records maintained by Arotech or its

transfer agent and may be notified of the pendency of this action by mail, using

forms of notice similar to those customarily used in securities class actions.

       20.    Questions of law and fact are common to the Class and predominate

over questions affecting any individual Class member, including, inter alia:

              a)     Whether defendants have violated Section 14(a) of the

Exchange Act and Rule 14a-9 promulgated thereunder;

              b)     Whether the Individual Defendants have violated Section 20(a)

of the Exchange Act; and

              c)     Whether Plaintiff and the other members of the Class would

suffer irreparable injury were the Proposed Transaction consummated.

       21.    Plaintiff will fairly and adequately protect the interests of the Class,

and has no interests contrary to or in conflict with those of the Class that Plaintiff

seeks to represent.      Plaintiff has retained competent counsel experienced in

litigation of this nature.




                                         -6-
 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19         PageID.7   Page 7 of 20



      22.    A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy. Plaintiff knows of no difficulty to be

encountered in the management of this action that would preclude its maintenance

as a class action.

      23.    Defendants have acted on grounds generally applicable to the Class

with respect to the matters complained of herein, thereby making appropriate the

relief sought herein with respect to the Class as a whole.

                        SUBSTANTIVE ALLEGATIONS
Background of the Company
      24.    Arotech Corporation is a defense and security company engaged in

two business areas: interactive simulation and mobile power systems.

      25.    Arotech’s Training & Simulation Division (“ATSD”) develops,

manufactures and markets advanced high-tech multimedia and interactive digital

solutions for engineering, use-of-force, and operator training simulations used by

military, law enforcement, security, municipal and private industry personnel.

Arotech’s Power Systems Division (“APSD”) develops and provides sophisticated

portable energy solutions designed to complex and demanding customer

specifications for diverse applications from vehicle power, clean energy power

generation, power distribution and management, military field equipment to life-

vest lights, satellite radios and unmanned vehicles.         Arotech’s solutions are




                                        -7-
 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19       PageID.8    Page 8 of 20



produced primarily for military, aerospace and industrial customers.

      26.    The Company is incorporated in Delaware, with corporate offices in

Ann Arbor, Michigan, and research, development and production subsidiaries in

Michigan, South Carolina, and Israel.

      27.    On August 7, 2019, Arotech announced its second quarter 2019

financial results, including revenues of $23.3 million, compared to $21.9 million

for the second quarter of 2018. The Company further reported gross profit of $7.6

million, compared to $6.6 million, for the second quarter of 2018, and operating

income of $929,000, compared to $562,000 for the second quarter of 2018.

Arotech’s Chief Executive Officer (“CEO”) Dean Krutty commented on the

quarter, stating:

      Our second quarter financial results showed expected improvement
      over the first quarter, as all three of our subsidiaries delivered
      improved revenues and earnings . . . . We expect continued
      improvement as the year progresses due to the timing of programs we
      have under contract, especially as it relates to our large contracts in
      the Simulation Division.

      Our Simulation Division’s military vehicle segment has made
      important progress in the first two quarters toward year end test
      milestones for the US Army and U.S. Marine Corps programs that
      will allow us to transition to production and delivery phases. Also
      within the Simulation Division, we are seeing significant demand for
      our weapon simulation software in 2019, which further validates this
      important simulation segment.

      The Power Division continues to make progress in selling test
      quantities of our new lithium based, lead acid replacement batteries.
      Our batteries are testing well in a variety of applications and we look



                                        -8-
 Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19       PageID.9    Page 9 of 20



      forward to our customers transitioning to purchases of production
      quantities as their confidence grows. In addition, we continue to
      respond to international tenders for new battery developments that we
      believe will lead to further diversification in the customer base of our
      Israeli power subsidiary . . . .

      28.    In its August 7, 2019 press release, the Company presented the

following highlights for the quarter:

      Training and Simulation Division

      • Is performing well on the Army’s simulator maintenance program
        (ATMP) under subcontract to Lockheed Martin, leading to an
        extension through June of 2020 in the amount of $2.6 million.

      • Successfully delivers on expanding commercial simulator sales to
        include twelve police systems delivered to the Department of State.

      • Received significant new awards for its weapon employment
        software in support of various U.S. fighter platforms totaling
        approximately $15.0 million of contract value which is expected to
        be funded incrementally.

      • Continues fielding phase one capability upgrades to the Army’s
        Virtual Clearance Training Suites installations and is proceeding
        with development of phase two capabilities. Phase two efforts now
        include a recently awarded change order in the amount of $1.8
        million that will add training capability for the Army's new
        multifunction video display (MVD) to the simulated vehicle crew
        stations.

      Power Systems Division

      • Completed a successful three week long Mobile Electric Hybrid
        Power Sources (MEHPS) demonstration for the US Army at the
        Maneuver Support, Sustainment, and Protection Integration
        Experiments (MSSPIX) event demonstrating significant fuel
        savings.



                                        -9-
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19       PageID.10     Page 10 of 20




      • Provided 6T batteries to the UK MOD for testing with its Armored
        Trials and Development Unit (ADTU) that was successfully
        completed, and delivered ten 6T batteries to a company in the UK
        for certification.

The Proposed Transaction
      29.    On September 23, 2019, Arotech issued a press release announcing

the Proposed Transaction. The press release states, in relevant part:

      ANN ARBOR, Mich., Sept. 23, 2019 (GLOBE NEWSWIRE) --
      Arotech Corporation (NasdaqGM: ARTX) today announced that it has
      entered into a definitive agreement with an affiliate of Greenbriar
      Equity Group, L.P. (“Greenbriar”) under which the affiliate will
      acquire all outstanding shares of Arotech common stock for $3.00 per
      share in cash, representing an aggregate equity value of approximately
      $80.8 million.

      The $3.00 per share cash consideration represents a premium of
      approximately 32.7% to Arotech’s closing share price on September
      20, 2019, the last full trading day before today’s announcement. The
      transaction, which was unanimously approved by Arotech’s Board of
      Directors upon recommendation by a Special Committee of the Board,
      is expected to close in the first quarter of 2020. Following completion
      of the transaction, Arotech expects it will remain headquartered in
      Ann Arbor, MI.

      Transaction Details

      Under the terms of the merger agreement, Arotech’s Board of
      Directors, with the assistance of its financial advisor, will conduct a
      30-day “go-shop” process following the date of the announcement of
      the merger agreement, during which it will actively initiate, solicit,
      facilitate, encourage and evaluate alternative acquisition proposals,
      and potentially enter into negotiations with any parties that offer
      alternative acquisition proposals. Arotech will have the right to
      terminate the merger agreement to accept a superior proposal, subject
      to the terms and conditions of the merger agreement. There can be no



                                       - 10 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19          PageID.11    Page 11 of 20



         assurance that this “go-shop” process will result in a superior proposal
         or that any other transaction will be approved or completed, and
         Arotech does not intend to disclose developments with respect to the
         solicitation process unless and until its Board of Directors makes a
         determination requiring further disclosure.

         The proposed transaction is subject to, among other customary closing
         conditions, approval by the holders of a majority of the shares of
         Arotech common stock. There are no financing contingencies
         contemplated under the terms of the merger agreement. Following
         completion of the transaction, Arotech will become a privately-held
         company and shares of Arotech’s common stock will no longer be
         listed on any public market.

The Proxy Misleads Arotech Stockholders by Omitting Material Information

         30.   On October 23, 2019, the Company filed the materially misleading

and incomplete Proxy with the SEC. Designed to convince the Company’s

stockholders to vote in favor of the Proposed Transaction, the Proxy is rendered

misleading by the omission of critical information concerning potential conflicts of

interest, the Company’s financial projections, and the financial analyses of B.

Riley.

Material Omissions Concerning Potential Conflicts of Interest

         31.   The Proxy fails to disclose material information concerning the

conflicts of interest faced by Arotech insiders.

         32.   The Proxy fails to disclose whether any members of Arotech

management are continuing with the combined company, and the details of any

employment and retention-related discussions and negotiations that occurred




                                          - 11 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19       PageID.12    Page 12 of 20



between Greenbriar and Arotech executive officers, including who participated in

all such communications, when they occurred and their content. The Proxy further

fails to disclose whether any of Greenbriar’s prior proposals or indications of

interest mentioned management retention or equity participation in the combined

company.

      33.    Communications regarding post-transaction employment and merger-

related benefits during the negotiation of the underlying transaction must be

disclosed to stockholders.    This information is necessary for stockholders to

understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent

fiduciaries from acting solely in the best interests of the Company’s stockholders.

Material Omissions Concerning the Financial Projections

      34.    The Proxy omits material information regarding the Company’s

financial projections provided by Arotech’s management and relied upon by B.

Riley for its analyses.

      35.    For example, in connection with B. Riley’s Discounted Cash Flow

Analysis (“DCF”), the Proxy sets forth:

      B. Riley conducted an illustrative discounted cash flow analysis for
      Arotech on a stand-alone basis. B. Riley calculated a range of implied
      values of Arotech based on forecasts for calendar years 2019 through
      2024 provided by Arotech management. B. Riley first calculated
      unlevered free cash flows (calculated as net profit after taxes, plus
      depreciation and amortization, less the amount of any increase or plus



                                       - 12 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19        PageID.13    Page 13 of 20



      the amount of any decrease in net working capital and less capital
      expenditures) of Arotech for calendar years 2020 through 2024. Net
      profit after taxes was calculated as Adjusted EBITDA less
      depreciation and amortization, stock-based compensation and taxes.

Proxy at 33. The Proxy, however, fails to set forth the unlevered free cash flows

(“UFCFs”) that Arotech is projected to generate for calendar years 2019 through

2024 utilized by B. Riley in its DCF, as well as the underlying line items,

including (i) net profit after taxes; (ii) depreciation and amortization; (iii) stock-

based compensation; (iv) taxes; (v) net working capital; and (vi) capital

expenditures.

      36.    Omission of the above-referenced projections renders the financial

projections included on page 37 of the Proxy materially incomplete and

misleading. If a proxy statement discloses financial projections and valuation

information, such projections must be complete and accurate.

Material Omissions Concerning B. Riley’s Financial Analyses
      37.    The Proxy describes B. Riley’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description

of B. Riley’s fairness opinion and analyses fails to include key inputs and

assumptions underlying these analyses. Without this information, as described

below, Arotech’s public stockholders are unable to fully understand these analyses

and, thus, are unable to determine what weight, if any, to place on B. Riley’s




                                        - 13 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19        PageID.14    Page 14 of 20



fairness opinion in determining whether to vote in favor of the Proposed

Transaction or seek appraisal.

      38.    With respect to B. Riley’s DCF, in addition to the UFCFs for calendar

years 2019 through 2024, the Proxy fails to disclose: (i) quantification of the inputs

and assumptions underlying the discount rates ranging from 14.0% to 16.0%; (ii) the

estimated terminal values for Arotech; and (iii) the implied perpetuity growth rates

resulting from the analysis.

      39.    With respect to B. Riley’s Selected Precedent Transactions Analysis

and Selected Public Company Trading Comparables Analysis, the Proxy fails to

disclose Arotech’s Adjusted EBITDA for the LTM period ended June 30, 2019,

utilized by B. Riley in the analyses.

      40.    With respect to B. Riley’s Premiums Paid Analysis, the Proxy

discloses that “[a] total of 1,553 transactions were analyzed, 723 of which involved

small-cap transactions (defined as transactions with a deal value of less than $500

million).” Id. at 34. While the Proxy sets forth the mean and median premiums

observed, the Proxy fails to disclose the low and high premiums observed.

      41.    Without such undisclosed information, Arotech stockholders cannot

evaluate for themselves whether the financial analyses performed by B. Riley were

based on reliable inputs and assumptions or whether they were prepared with an

eye toward ensuring that a positive fairness opinion could be rendered in




                                        - 14 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19           PageID.15     Page 15 of 20



connection with the Proposed Transaction. In other words, full disclosure of the

omissions identified above is required in order to ensure that stockholders can fully

evaluate the extent to which B. Riley’s opinion and analyses should factor into

their decision whether to vote in favor of or against the Proposed Transaction or

seek appraisal.

      42.    The omission of this information renders certain portions of the Proxy

materially misleading, including, inter alia, the following sections of the Proxy:

“Background of the Merger,” “Interests of Certain Persons in the Merger,”

“Summary of the Company’s Projections,” and “Opinion of Financial Advisor.”

      43.    Accordingly, Plaintiff seeks injunctive and other equitable relief to

prevent the irreparable injury that Company stockholders will continue to suffer

absent judicial intervention

                               CLAIMS FOR RELIEF
                                       COUNT I

  Class Claims Against All Defendants for Violations of Section 14(a) of the
          Exchange Act and Rule 14a-9 Promulgated Thereunder
      44.    Plaintiff repeats all previous allegations as if set forth in full.

      45.    During the relevant period, defendants disseminated the false and

misleading Proxy specified above, which failed to disclose material facts necessary

to make the statements, in light of the circumstances under which they were made,




                                         - 15 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19      PageID.16   Page 16 of 20



not misleading in violation of Section 14(a) of the Exchange Act and SEC Rule

14a-9 promulgated thereunder.

      46.    By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the

Proxy. The Proxy was prepared, reviewed, and/or disseminated by the defendants.

It misrepresented and/or omitted material facts, including material information

about the financial projections utilized by the Company’s financial advisor in

connection with its financial analyses, the financial analyses performed by the

Company’s financial advisor, and potential conflicts of interest faced by Company

insiders. The defendants were at least negligent in filing the Proxy with these

materially false and misleading statements.

      47.    The omissions and false and misleading statements in the Proxy are

material in that a reasonable stockholder would consider them important in

deciding how to vote on the Proposed Transaction or seek to exercise their

appraisal rights.

      48.    By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      49.    Because of the false and misleading statements in the Proxy, Plaintiff

and the Class are threatened with irreparable harm, rendering money damages




                                      - 16 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19            PageID.17     Page 17 of 20



inadequate.    Therefore, injunctive relief is appropriate to ensure defendants’

misconduct is corrected.

                                       COUNT II

       Class Claims Against the Individual Defendants for Violations of
                     Section 20(a) of the Exchange Act
      50.     Plaintiff repeats all previous allegations as if set forth in full.

      51.     The Individual Defendants acted as controlling persons of Arotech

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By

virtue of their positions as officers and/or directors of Arotech, and participation in

and/or awareness of the Company’s operations and/or intimate knowledge of the

false statements contained in the Proxy filed with the SEC, they had the power to

influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

      52.     Each of the Individual Defendants was provided with or had unlimited

access to copies of the Proxy and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be

corrected.

      53.     In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,



                                          - 17 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19        PageID.18    Page 18 of 20



therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised

the same. The Proxy at issue contains the unanimous recommendation of each of

the Individual Defendants to approve the Proposed Transaction. They were, thus,

directly involved in the making of the Proxy.

      54.    In addition, as the Proxy sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and

approving the Proposed Transaction. The Proxy purports to describe the various

issues and information that they reviewed and considered—descriptions the

Company directors had input into.

      55.    By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.

      56.    As set forth above, the Individual Defendants had the ability to

exercise control over and did control a person or persons who have each violated

Section 14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and

omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

direct and proximate result of defendants’ conduct, Arotech’s stockholders will be

irreparably harmed.

                             PRAYER FOR RELIEF




                                        - 18 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19       PageID.19       Page 19 of 20



      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in his favor on behalf of Arotech, and against

defendants, as follows:

      A.    Ordering that this action may be maintained as a class action and

            certifying Plaintiff as the Class representative and Plaintiff’s counsel

            as Class counsel;

      B.    Preliminarily and permanently enjoining defendants and all persons

            acting in concert with them from proceeding with, consummating, or

            closing the Proposed Transaction;

      C.    In the event defendants consummate the Proposed Transaction,

            rescinding it and setting it aside or awarding rescissory damages to

            Plaintiff and the Class;

      D.    Directing the Individual Defendants to disseminate a Proxy that does

            not contain any untrue statements of material fact and that states all

            material facts required in it or necessary to make the statements

            contained therein not misleading;

      E.    Declaring that defendants violated Sections 14(a) and/or 20(a) of the

            Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

      F.    Awarding Plaintiff the costs of this action, including reasonable

            allowance for Plaintiff’s attorneys’ and experts’ fees; and




                                       - 19 -
Case 2:19-cv-13531-AJT-DRG ECF No. 1 filed 11/27/19             PageID.20     Page 20 of 20



      G.     Granting such other and further relief as this Court may deem just and
             proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.



Dated: November 27, 2019                            WEISSLAW LLP


                                             By s/ Richard A. Acocelli
                                                Richard A. Acocelli
                                                1500 Broadway, 16th Floor
                                                New York, New York 10036
                                                Tel: (212) 682-3025
                                                Fax: (212) 682-3010
                                                Email: racocelli@weisslawllp.com

                                                    Attorneys for Plaintiff
OF COUNSEL:

BRAGAR EAGEL & SQUIRE, P.C.
Alexandra B. Raymond
885 Third Avenue, Suite 3040
New York, New York 10022
Tel: (646) 860-9158
Fax: (212) 214-0506
Email: raymond@bespc.com
Attorneys for Plaintiff




                                           - 20 -
